Exhibit 10.4.4

RESTRICTED STOCK AGREEMENT

RESTRICTED STOCK AGREEMENT (the “Agreement”) dated as of the Grant Date set
forth in the Notice of Grant (as defined below), by and between Gogo Inc., a
Delaware corporation (the “Company”), and the participant whose name appears in
the Notice of Grant (the “Participant”), pursuant to the Gogo Inc. 2013 Omnibus
Incentive Plan, as in effect and as amended from time to time (the “Plan”).
Capitalized terms that are not defined herein shall have the meanings given to
such terms in the Plan.

1. Grant of Restricted Stock. The Company hereby evidences and confirms its
grant to the Participant, effective as of the Grant Date, of the number of
shares of restricted stock (the “Restricted Stock”) specified in the Gogo Inc.
2013 Omnibus Incentive Plan Restricted Stock Grant Notice delivered by the
Company to the Participant (the “Notice of Grant”). This Agreement is
subordinate to, and the terms and conditions of the Restricted Stock granted
hereunder are subject to, the terms and conditions of the Plan, which are
incorporated by reference herein. If there is any inconsistency between the
terms hereof and the terms of the Plan, the terms of the Plan shall govern. The
Restricted Stock shall be considered a Service Award under the Plan.

2. Vesting of Restricted Stock; Restricted Period.

(a) Vesting. Except as otherwise provided in this Section 2, the Restricted
Stock shall become vested, if at all in the amount(s), and on the vesting
date(s) set forth in the Notice of Grant (each, a “Vesting Date”), subject to
the continued employment of the Participant by the Company or any Subsidiary
thereof through such date. The period over which each share of Restricted Stock
vests is referred to as the “Restricted Period.” Upon the forfeiture of any
shares of Restricted Stock in accordance with this Agreement, such shares shall
be cancelled without any further action required from the Participant.

(b) Termination of Employment.

(i) Death or Disability. If a Participant’s employment with the Company
terminates due to death or Disability, the Restricted Stock shall be deemed
vested to the extent of the number of shares of Restricted Stock that would have
vested had the Participant’s Service continued until the next Vesting Date
immediately following the date of the Participant’s death or the effective date
of the Participant’s Termination of Service due to Disability. Any remaining
unvested shares of Restricted Stock shall immediately be forfeited and canceled
effective as of the date of the Participant’s death or effective date of the
Participant’s Termination of Service due to Disability.



--------------------------------------------------------------------------------

(ii) Other Terminations. If a Participant’s employment with the Company is
terminated due to circumstances other than as set forth in Section 2(b)(i), the
Restricted Stock shall be vested only to the extent of the number of shares of
Restricted Stock that are vested as of the effective date of the Participant’s
Termination of Service, and all unvested shares of Restricted Stock shall be
forfeited and cancelled, as of such effective date.

(c) Change in Control. In the event of a Change in Control, then the Restricted
Stock shall vest or continue and shall have such treatment, as set forth in the
Plan.

(d) Committee Discretion. Notwithstanding anything contained in this Agreement
to the contrary, the Committee, in its sole discretion, may accelerate the
vesting with respect to any Restricted Stock under this Agreement, at such times
and upon such terms and conditions as the Committee shall determine.

3. Securities Law Compliance. Notwithstanding any other provision of this
Agreement, the Participant may not sell the shares of Stock acquired upon
vesting of the Restricted Stock unless such shares are registered under the
Securities Act of 1933, as amended (the “Securities Act”), or, if such shares
are not then so registered, such sale would be exempt from the registration
requirements of the Securities Act. The sale of such shares must also comply
with other applicable laws and regulations governing the shares and Participant
may not sell the shares of Stock if the Company determines that such sale would
not be in material compliance with such laws and regulations.

4. Participant’s Rights with Respect to the Restricted Stock.

(a) Restrictions on Transferability. During the Restricted Period with respect
to each share of Restricted Stock, the Restricted Stock granted hereby is not
assignable or transferable, in whole or in part, and may not, directly or
indirectly, be offered, transferred, sold, pledged, assigned, alienated,
hypothecated or otherwise disposed of or encumbered (including without
limitation by gift, operation of law or otherwise) other than by will or by the
laws of descent and distribution to the estate of the Participant upon the
Participant’s death.

(b) Rights as Stockholder; Dividends. The Participant shall be the record owner
of the Restricted Stock until the shares of Stock are sold or otherwise disposed
of, and shall be entitled to all of the rights of a shareholder of the Company
including, without limitation, the right to vote such shares and receive all
dividends or other distributions paid with respect to such shares.
Notwithstanding the foregoing, any non-cash dividends or other

 

2



--------------------------------------------------------------------------------

distributions shall be subject to the same restrictions on transferability as
the shares of Restricted Stock with respect to which they were paid. If the
Participant forfeits any rights he has under this Agreement in accordance with
Section 2, the Participant shall, on the date of such forfeiture, no longer have
any rights as a shareholder with respect to the Restricted Stock and shall no
longer be entitled to vote or receive dividends on such shares.

(c) Stock Certificates. The Company may issue stock certificates or evidence the
Participant’s interest by using a restricted book entry account with the
Company’s transfer agent. Physical possession or custody of any stock
certificates that are issued shall be retained by the Company until such time as
the Restricted Stock vests.

5. Adjustment in Capitalization. The number, class or other terms of any
outstanding Restricted Stock shall be adjusted by the Committee to reflect any
extraordinary dividend, stock dividend, stock split or share combination or any
recapitalization, business combination, merger, consolidation, spin-off,
exchange of shares, liquidation or dissolution of the Company or other similar
transaction affecting the Stock in such manner as it determines in its sole
discretion.

6. Miscellaneous.

(a) Binding Effect; Benefits. This Agreement shall be binding upon and inure to
the benefit of the parties to this Agreement and their respective successors and
assigns. Nothing in this Agreement, express or implied, is intended or shall be
construed to give any person other than the parties to this Agreement or their
respective successors or assigns any legal or equitable right, remedy or claim
under or in respect of any agreement or any provision contained herein.

(b) No Right to Continued Employment. Nothing in the Plan or this Agreement
shall interfere with or limit in any way the right of the Company or any of its
Subsidiaries to terminate the Participant’s employment at any time, or confer
upon the Participant any right to continue in the employ of the Company or any
of its Subsidiaries.

(c) Interpretation. The Committee shall have full power and discretion to
construe and interpret the Plan (and any rules and regulations issued
thereunder) and this Award. Any determination or interpretation by the Committee
under or pursuant to the Plan or this Award shall be final and binding and
conclusive on all persons affected hereby.

 

3



--------------------------------------------------------------------------------

(d) Tax Withholding. The Company and its Subsidiaries shall have the right to
deduct from all amounts paid to the Participant in cash (whether under the Plan
or otherwise) any amount of taxes required by law to be withheld in respect of
the Restricted Stock under the Plan as may be necessary in the opinion of the
Employer to satisfy tax withholding required under the laws of any country,
state, city or other jurisdiction, including but not limited to income taxes,
capital gains taxes, transfer taxes, and social security contributions that are
required by law to be withheld. The Company may require the recipient of the
shares of Stock to remit to the Company an amount in cash sufficient to satisfy
the amount of taxes required to be withheld as a condition to the release of the
restrictions upon vesting of the Restricted Stock. The Committee may, in its
discretion, require the Participant, or permit the Participant to elect, subject
to such conditions as the Committee shall impose, to meet such obligations by
having the Company sell the least number of whole shares of Stock having a Fair
Market Value sufficient to satisfy all or part of the amount required to be
withheld. The Company may defer delivery of, or the release of the restrictions
applicable to, the Stock until such requirements are satisfied.

(e) Section 83(b) Election. The Participant may make an election under
Section 83(b) of the Code (a “Section 83(b) Election”) with respect to the
Restricted Stock. Any such election must be made within thirty (30) days after
the Grant Date. If the Participant elects to make a Section 83(b) Election, the
Participant shall provide the Company with a copy of an executed version and
satisfactory evidence of the filing of the executed Section 83(b) Election with
the US Internal Revenue Service. The Participant agrees to assume full
responsibility for ensuring that the Section 83(b) Election is actually and
timely filed with the US Internal Revenue Service and for all tax consequences
resulting from the Section 83(b) Election.

(f) Forfeiture for Financial Reporting Misconduct. In the event that the
Participant commits misconduct or gross negligence (whether or not such
misconduct or gross negligence is deemed or could be deemed to be an event
constituting Cause) and as a result of, or in connection with, such misconduct
or gross negligence the Company restates any of its financial statements, then
the Company may require any or all of the following: (a) that the Participant
forfeit some or all of the Restricted Stock subject to this Agreement held by
such Participant at the time of such restatement, (b) that the Participant
forfeit some or all of shares of Stock held by the Participant at the time of
such restatement that had been received upon vesting of the Restricted Stock
subject to this Agreement during the twelve-month period (or such other period
as determined by the Committee) prior to the financial restatement, and (c) that
the Participant pay to the Company in cash all or a portion of the

 

4



--------------------------------------------------------------------------------

proceeds that the Participant realized from the sale of shares of Stock that had
been received upon vesting of any Restricted Stock subject to this Agreement
within the period commencing twelve months (or such other period as determined
by the Committee) prior to the financial restatement. The Company may also
cancel or reduce, or require a Participant to forfeit and disgorge to the
Company or reimburse the Company for, any Restricted Stock granted or vested and
any gains earned or accrued, due to the vesting or delivery of Restricted Stock
or sale of any Stock acquired upon vesting of the Restricted Stock, to the
extent permitted or required by, or pursuant to any Company policy implemented
as required by, applicable law, regulation or stock exchange rule as from time
to time may be in effect (including but not limited to The Dodd–Frank Wall
Street Reform and Consumer Protection Act and regulations and stock exchange
rules promulgated pursuant to or as a result of such Act).

(g) Applicable Law. This Agreement shall be governed by and construed in
accordance with the law of the State of Delaware regardless of the application
of rules of conflict of law that would apply the laws of any other jurisdiction.

(h) Limitation on Rights; No Right to Future Grants; Extraordinary Item of
Compensation. By entering into this Agreement and accepting the Restricted Stock
evidenced hereby, the Participant acknowledges: (a) that the Plan is
discretionary in nature and may be suspended or terminated by the Company at any
time; (b) that the Award does not create any contractual or other right to
receive future grants of Awards; (c) that participation in the Plan is
voluntary; (d) that the value of the Restricted Stock is not part of normal or
expected compensation for purposes of calculating any severance, resignation,
redundancy, end of service payments, bonuses, long-service awards, pension or
retirement benefits or similar payments; and (e) that the future value of the
Stock is unknown and cannot be predicted with certainty.

(i) Employee Data Privacy. By entering into this Agreement and accepting the
Restricted Stock evidenced hereby, the Participant: (a) authorizes the Company
and the Participant’s employer, if different, any agent of the Company
administering the Plan or providing Plan recordkeeping services, to disclose to
the Company or any of its affiliates any information and data the Company
requests in order to facilitate the grant of the Award and the administration of
the Plan; (b) waives any data privacy rights the Participant may have with
respect to such information; and (c) authorizes the Company and its agents to
store and transmit such information in electronic form.

(j) Consent to Electronic Delivery. By entering into this Agreement and
accepting the Restricted Stock evidenced hereby, Participant hereby consents to

 

5



--------------------------------------------------------------------------------

the delivery of information (including, without limitation, information required
to be delivered to the Participant pursuant to applicable securities laws)
regarding the Company and the Subsidiaries, the Plan, this Agreement and the
Restricted Stock via Company website, email or other electronic delivery.

(k) Headings and Captions. The section and other headings contained in this
Agreement are for reference purposes only and shall not affect the meaning or
interpretation of this Agreement.

(l) Counterparts. This Agreement may be executed in any number of counterparts,
each of which shall be deemed to be an original and all of which together shall
constitute one and the same instrument.

 

6